Order filed October 7, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                Nos. 11-21-00071-CR, 11-21-00072-CR,
          11-21-00073-CR, 11-21-00074-CR, 11-21-00075-CR,
         11-21-00076-CR, 11-21-00077-CR, & 11-21-00078-CR
                             __________

                  LANDON BRODIE HARRIS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 32nd District Court
                             Mitchell County, Texas
                  Trial Court Cause Nos. 8001A, 8002A, 8003A,
                       8005A, 8006A, 8008A, 8125, & 8126


                                    ORDER
      Appellant, Landon Brodie Harris, has filed a motion to consolidate his appeals
in this court. Appellant indicates in his motion that he pled guilty to each count at
issue in these eight appeals. The trial court held a punishment hearing and then
assessed punishment for all of the offenses. Appellant requests that these appeals be
consolidated into a single appeal so as to alleviate the undue burden of filing
identical documents in each of the eight appeals. Appellant also indicates that the
State does not oppose the motion.
      We grant Appellant’s motion to consolidate his appeals. Accordingly, we
consolidate our Cause Nos. 11-21-00072-CR, 11-21-00073-CR, 11-21-00074-CR,
11-21-00075-CR, 11-21-00076-CR, 11-21-00077-CR, and 11-21-00078-CR into
our Cause No. 11-21-00071-CR for all purposes. All future correspondence and
filings related to the appeals from trial court cause nos. 8001A, 8002A, 8003A,
8005A, 8006A, 8008A, 8125, & 8126 should bear this court’s docket number 11-
21-00071-CR.


                                                   PER CURIAM


October 7, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2